Exhibit 10.2

GENTIVA HEALTH SERVICES, INC.

EXECUTIVE OFFICERS BONUS PLAN

(amended as of January 1, 2005 and containing performance

criteria approved by shareholders on May 13, 2010)

SECTION 1. Purpose.

Gentiva Health Services, Inc. (the “Company”) has established this Executive
Officers Bonus Plan (the “Plan”), which was originally effective January 1,
2000. The Plan is hereby amended, effective January 1, 2005, subject to
shareholder approval, in order to provide the Company’s executive officers with
an opportunity to earn annual bonus compensation, contingent on the achievement
of certain performance goals, as an incentive and reward for their leadership,
ability and exceptional services.

SECTION 2. Definitions.

2.1 “Award” means the amount of bonus compensation to which an Eligible Employee
is entitled to each Plan Year as determined by the Committee pursuant to
Section 4 of the Plan.

2.2 “Code” means the Internal Revenue Code of 1986, as amended, including
applicable regulations thereunder.

2.3 “Committee” means a committee of the Company’s Board of Directors (the
“Board”) consisting solely of not less than two persons who, to the extent
required to satisfy the exception for performance-based compensation under Code
Section 162(m), are “outside directors” within the meaning of such section. The
members of the Committee shall serve at the pleasure of the Board.

2.4 “Determination Date” means (i) the day immediately preceding the first day
of a Plan Year; or (ii) no later than ninety (90) days after the beginning of
the Plan Year (provided however, that if the performance period is a period of
less than one year, the Committee shall take any such actions prior to the lapse
of 25% of the performance period), by which date the Committee may establish
performance goals for a Plan Year without causing an Award to be treated as
other than performance-based compensation within the meaning of Code
Section 162(m).

2.5 “Eligible Employee” means any executive officer of the Company.

2.6 “Plan Year” means the fiscal year of the Company.

 

1



--------------------------------------------------------------------------------

SECTION 3. Administration.

3.1 The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of a majority of the members present at
any meeting at which a quorum is present shall be deemed the acts of the
Committee.

3.2 The Committee shall have the authority to establish performance goals for
the awarding of Awards for each Plan Year; to determine the Eligible Employees
to whom Awards are to be made for each Plan Year; to determine whether
performance goals for each Plan Year have been achieved; to authorize payment of
Awards under the Plan; to adopt, alter and repeal such administrative rules,
guidelines and practices governing the Plan as it shall deem advisable; to
interpret the terms and provisions of the Plan; and to correct any defect,
supply any omission or reconcile any inconsistency or conflict in the Plan or in
any Award. The Committee’s determinations under the Plan need not be uniform
among all Eligible Employees.

3.3 Subject to the provisions of the Plan, the Committee shall have the
authority and discretion to determine the extent to which Awards under the Plan
will be structured to conform to the requirements applicable to
performance-based compensation as described in Code Section 162(m), and to take
such action, establish such procedures, and impose such restrictions at the time
such Awards are granted as the Committee determines to be necessary or
appropriate to conform to such requirements. Notwithstanding any provision of
the Plan to the contrary, if an Award under the Plan is intended to qualify as
performance-based compensation under Code Section 162(m) and the regulations
issued thereunder and a provision of the Plan would prevent such Award from so
qualifying, such provision shall be administered, interpreted and construed to
carry out such intention (or disregarded to the extent such provision cannot be
so administered, interpreted or construed).

3.4 Notwithstanding any provision of the Plan to the contrary, if any Award
provided under the Plan is subject to the provisions of Section 409A of the Code
and the regulations issued thereunder, the provisions of the Plan shall be
administered, interpreted and construed in a manner necessary to comply with
Section 409A and the regulations issued thereunder (or disregarded to the extent
such provision cannot be so administered, interpreted, or construed.)

3.5 All determinations made by the Committee, in its sole and absolute
discretion, with respect to the Plan and Awards thereunder shall be final and
binding on all persons, including the Company and all Eligible Employees.

SECTION 4. Determination of Awards.

4.1 No later than the Determination Date, the Committee shall establish (i) the
Eligible Employees who shall be eligible for an Award for a Plan Year, (ii) the
performance goals for such Plan Year and (iii) the corresponding Award amounts
payable under the Plan upon achievement of such performance goals.

 

2



--------------------------------------------------------------------------------

4.2 The amount of an Award for any Plan Year shall be an amount not greater than
the lesser of: (i) 200% of such Eligible Employee’s annual base salary; or
(ii) $2.5 million, which amount shall be determined based on the achievement of
one or more performance goals established by the Committee with respect to such
Eligible Employee.

4.3 Performance goals may vary from Eligible Employee to Eligible Employee and
shall be based upon such one or more of the following performance criteria as
the Committee may deem appropriate: appreciation in share value, total
shareholder return, earnings per share, operating income, net income, pro forma
net income, return on equity, return on designated assets, return on capital,
economic value added, earnings, revenues, expenses, operating profit margin,
operating cash flow, gross profit margin, net profit margin, employee turnover,
employee headcount, labor costs, market share and accounts receivable. The
performance goals may be determined by reference to the performance of the
Company, or of a subsidiary or affiliate, or of a division or unit of any of the
foregoing. In addition to establishing minimum performance goals below which no
compensation shall be payable pursuant to an Award, the Committee, in its sole
discretion, may create a performance schedule under which the Committee balances
various factors in determining whether the target Award may be paid, including
determining that an amount less than or more than the target Award will be paid
as a result of the interplay of such factors.

4.4 The Committee, in its sole discretion, may also establish such additional
restrictions or conditions that must be satisfied as a condition precedent to
the payment of all or a portion of any Awards. Such additional restrictions or
conditions need not be performance-based and may include, among other things,
the receipt by an Eligible Employee of a specified annual performance rating,
the continued employment by the Eligible Employee and/or the achievement of
specified performance goals by the Company, business unit or Eligible Employee.
Furthermore and notwithstanding any provision of the Plan to the contrary, the
Committee, in its sole discretion, may reduce the amount of any Award to an
Eligible Employee if it concludes that such reduction is necessary or
appropriate based upon: (i) an evaluation of such Eligible Employee’s
performance; (ii) comparisons with compensation received by other similarly
situated individuals working within the Company’s industry; (iii) the Company’s
financial results and conditions; or (iv) such other factors or conditions that
the Committee deems relevant. Notwithstanding any provision of the Plan to the
contrary, the Committee shall not use its discretionary authority to increase
any Award that is intended to be performance-based compensation under Code
Section 162(m).

4.5 To the extent consistent with Code Section 162(m), the Committee may
determine that certain adjustments shall apply, in whole or in part, in such
manner as specified by the Committee, to exclude the effect of any of the
following events that occur during a performance period hereunder: the
impairment of tangible or intangible assets; litigation or claim judgments or
settlements; the effect of changes in tax law, accounting principles or other
such laws or provisions affecting reported results; accruals for reorganization
and restructuring programs, including, but not limited to, reductions in force
and early retirement incentives; currency fluctuations; and any extraordinary,
unusual, infrequent or non-recurring items, including, but not limited to, such
items described in management’s discussion and analysis of financial condition
and results of operations or the financial statements and notes thereto
appearing in the Company’s annual report on Form 10-K for the applicable year.

 

3



--------------------------------------------------------------------------------

SECTION 5. Payment of Award.

5.1 An Award (if any) to any Eligible Employee for a Plan Year shall be paid in
a single lump sum in cash as soon as practicable after the end of the Plan Year,
provided, however, (A) that the Committee shall have first certified in writing
(i) that a performance goal with respect to such Eligible Employee for such Plan
Year was satisfied and the level of such goal attained, and (ii) the amount of
each such Eligible Employee’s Award; and (B) such payment shall be made no later
than two and one-half months from the end of the Plan Year in which the Eligible
Employee performed the services related to the Award.

5.2 If an Eligible Employee dies after the end of a Plan Year but before
receiving payment of any Award, the amount of such Award shall be paid to a
designated beneficiary or, if no beneficiary has been designated, to the
Eligible Employee’s estate, in the form of a lump sum payment in cash as soon as
practicable after the Award for the Plan Year has been determined and certified
in accordance with this Section 5.

5.3 Notwithstanding the foregoing, the Committee may determine, by separate
employment agreement with any Eligible Employee or otherwise, that all or a
portion of an Award for a Plan Year shall be payable to the Eligible Employee
during the Plan Year upon the Eligible Employee’s death, disability (which, to
the extent necessary to comply with Code Section 409A, shall have the meaning
set forth in Code Section 409A(a)(2)(C)) or termination of employment with the
Company, or upon a change of control of the Company (which, to the extent
necessary to comply with Code Section 409A, shall have the meaning set forth in
Code Section 409A(a)(2)(A)(v)).

5.4 In the event a separate employment agreement does not provide for payment
upon the events described in Section 5.3, unless otherwise determined by the
Committee, Eligible Employees who have terminated employment with the Company
prior to the end of a performance period for any reason other than death,
retirement or disability, shall forfeit any and all rights to payment under any
Awards then outstanding under the terms of the Plan and shall not be entitled to
any cash payment for such period. Unless otherwise determined by the Committee,
if an Eligible Employee’s employment with the Company should terminate during a
performance period by reason of death, retirement or disability, the Eligible
Employee’s Award shall be prorated to reflect the period of service prior to
his/her death, retirement or disability, and shall be paid either to the
Eligible Employee or, as appropriate, to his/her estate, subject to the
Committee’s certification that the applicable performance goals have been met.

SECTION 6. Non-transferability.

No Award or rights under this Plan may be transferred or assigned other than by
will or by the laws of descent and distribution.

 

4



--------------------------------------------------------------------------------

SECTION 7. Amendments and Termination.

7.1 The Board may terminate the Plan at any time and may amend it from time to
time, provided, however, that no termination or amendment of the Plan shall
adversely affect the rights of an Eligible Employee or a beneficiary to a
previously certified Award. Amendments to the Plan may be made without
shareholder approval except as required to satisfy Code Section 162(m).

7.2 Notwithstanding the foregoing or any provision of the Plan to the contrary,
the Committee may at any time (without the consent of the Eligible Employee)
modify, amend or terminate any or all of the provisions of the Plan to the
extent necessary to conform the provisions of the Plan with Code Section 409A,
regardless of whether such modification, amendment, or termination of the Plan
shall adversely affect the rights of an Eligible Employee under the Plan.

SECTION 8. General Provisions.

8.1 Nothing set forth in the Plan shall prevent the Board from adopting other or
additional compensation arrangements. Neither the adoption of the Plan nor the
determination of any Award hereunder shall confer upon an Eligible Employee any
right to continued employment.

8.2 No member of the Board or the Committee, nor any officer or employee of the
Company acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination or interpretation taken or made with
respect to the Plan, and all members of the Board or the Committee and all
officers or employees of the Company acting on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company in respect
of any such action, determination or interpretation.

8.3 The Plan is not funded, and all Awards payable hereunder shall be paid from
the general assets of the Company. No provision contained in the Plan and no
action taken pursuant to the provisions of the Plan shall create a trust of any
kind or require the Company to maintain or set aside any specific funds to pay
benefits hereunder. To the extent an Eligible Employee acquires a right to
receive payments from the Company under the Plan, such right shall be no greater
than the right of any unsecured general creditor of the Company.

8.4 The Company shall have the right to withhold from any Awards payable under
the Plan or other wages payable to an Eligible Employee such amounts sufficient
to satisfy federal, state and local tax withholding obligations arising from or
in connection with the Eligible Employee’s participation in the Plan and such
other deductions as may be authorized by the Eligible Employee or as required by
applicable law.

SECTION 9. Effective Date of Plan.

The Plan was originally effective January 1, 2000, and the Plan, as herein
amended, shall be effective January 1, 2005, subject to approval by the
shareholders of the Company.

 

5